DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Priority
This application was filed June 04, 2020 and is a 371 National Phase filing of International Application PCT/US2018/064422, filed December 7, 2018, which claims priority to provisional application 62/596,357, filed December 8, 2017.

Information Disclosure Statements
The IDS’s dated 04 June 2020 and 27 January 2021 have each been received, entered and considered, signed copies are included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.
WO 2020247599 is the publication of a later-filed application having inventors and Applicant in common with the instant application which discloses closely related subject matter.
Status of the claims
Claims 1-20 are allowed.
Claims 21-26 were cancelled by the Applicant.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel compounds according to the Markush genus of formula I set forth in independent claim 1 and methods of use of the compound for activating a kappa opioid receptor or for treating addiction:

    PNG
    media_image1.png
    383
    280
    media_image1.png
    Greyscale

The closest prior art compounds are those having a methylene group instead of an oxygen atom in the saturated bicyclic ring; represented for example by those taught by Bourgeois (Bioorg Med Chem 2014, 22, 3316-3324).  
See figure 1 on page 3317 which shows the strategy used to devise compounds such as “3”:

    PNG
    media_image2.png
    379
    665
    media_image2.png
    Greyscale

The perhydroquinoxaline bicyclic ring system of compound 3 is taught as providing for a restricted conformation which results in kappa opioid agonist activity.  See the conclusion on page 3319.
The instant compounds are “bioisosteric analogs” wherein the -CH2- group at the 6-position of the perhydroquinoxaline ring (as numbered above) has been replaced with an oxygen atom.  The instant compounds are shown to have similar agonist activity in the present disclosure (specification table A).
The prior art provides no particular reason(s) that would lead one of ordinary skill in the art to make the required modification to known prior art compound(s) that would lead to a compound as presently claimed nor any reason to expect that the exchange would lead to compounds with similar or better functional activity.
The closest relevant teaching in this regard is provided by the reference Wenker (Med. Chem. Commun. 2016, 7, 2368-2380).  The reference teaches “bioisosteric analogs” of the perhydroquinoxaline bicyclic ring system of kappa opioid agonist compounds.  The teachings relate to the exchange of the -CH2- group at the 7-position of the perhydroquinoxaline ring (as numbered in 5 below) with a nitrogen atom (as N-R) and/or the exchange of the “N-R” at the 4-position of compound 3 with an oxygen atom; see compound “5” in figure 1 on page 2369.

    PNG
    media_image3.png
    591
    1067
    media_image3.png
    Greyscale

The reference does not teach, suggest or otherwise provide any particular reason to exchange the -CH2- group at the 7-position of the perhydroquinoxaline ring with an oxygen atom instead of a nitrogen atom.
See, for example, the test results and discussion with respect to the effects of exchanging the non-polar methylene group with a polar nitrogen atom.  The reference at least generally teaches against incorporating an additional polar atom into the ring system since the modified compounds are shown to have significantly lower functional activity: see the abstract and the conclusion at page 2373.
Thus, the instant oxygen-containing ring system is not particularly suggested in the prior art and the prior art teaches that incorporating additional polar atoms into the ring system leads to compounds with significantly reduced activity.  Further, an oxygen atom would provide for a compound having a different conformational preference and having different polarity such that there would be no reasonable expectation of success.  Therefore, when considered as a whole the prior art does not provide a reasonable prima facie basis of obviousness of the instant compounds.
The instantly claimed methods reasonably correlate with the demonstrated potent kappa opioid modulating activity demonstrated by Applicant for the instant compounds.  See for example the references Schenk (Psychopharmacology 1999, 144, 339–346) and Helal (European Journal of Medicinal Chemistry 2017, 141, 632-647).  Schenk shows that a kappa opioid antagonist is effective in an art-recognized in vivo assay for treatment of cocaine addiction.  Helal, table 9 on page 644 shows that several kappa opioid modulating compounds have been tested clinically in a number of disorders including addiction.

Conclusion
	Claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625